

116 HR 6976 IH: Service Assurance Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6976IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mrs. Hartzler (for herself, Mr. Aderholt, Mr. Lamborn, Mr. Banks, Mr. Joyce of Pennsylvania, Mr. Babin, Mr. Murphy of North Carolina, Mr. Flores, Mr. Conaway, Mr. King of Iowa, Mr. Collins of Georgia, Mr. Grothman, Mr. Allen, Mr. Budd, Mr. Norman, Mr. Walker, Mr. Green of Tennessee, Mr. Bishop of North Carolina, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide liability protection for nonprofit organizations during the COVID–19 outbreak, and for other purposes.1.Short titleThis Act may be cited as the Service Assurance Act of 2020. 2.Protection from liability for nonprofit organizations in certain civil actions relating to COVID–19(a)In generalExcept as provided in subsection (b), a nonprofit organization shall not be liable under Federal or State law for any act or omission of the organization with respect to any harm arising from exposure to, or infection by, the virus that causes COVID–19 during a public health emergency with respect to COVID–19 declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d). (b)ExceptionSubsection (a) does not apply if the harm was caused by an act or omission constituting willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious flagrant indifference to the rights or safety of the individual harmed by the entity.(c)PreemptionThis section preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability.(d)DefinitionIn this Act, the term nonprofit organization means an entity that is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and exempt from tax under section 501(a) of such Code (26 U.S.C. 501(a)).